JONES, JUDGE:
This claim is for professional services rendered by the claimants, Doctors Heilman, Anderson and Abplanalp, to a client of the respondent Vocational Rehabilitation Division. The claimants were given an oral authorization, but due to an oversight of the respondent, a written authorization was not submitted and the claimants’ invoice was not processed.
The 'answer of the respondent admits the allegations of the notice of claim, and, urging equity and good conscience, requests that the claim in the amount of $116.50 be paid.
*89Accordingly, we award the claimants, Elwood H. Heilman, M. D., Randolph L. Anderson, M.D., and Arthur A. Abplanalp, M.D., the sum of $116.50.